Judgment was pronounced against appellant in the county court of Osage county on the 17th day of October, 1911, for a violation of the prohibitory liquor law, and his punishment was assissed at a fine of $50 and 30 days confinement in the county jail. Under our statute, in misdemeanor cases, the appeal must be perfected by filing the transcript in this court within 60 days from the date of judgment. But the court trying the case may for good cause shown enter an order extending such time not to exceed 120 days from date of judgment. In this case no order was made extending the time for filing the transcript of the record in this court. Such time therefore expired on the 60th day after the rendition of the judgment. But the transcript of the record was not filed in this court until the 13th day of January, 1912, which was long after the time provided by law had expired. This court therefore did not acquire jurisdiction of this cause and the attempted appeal is dismissed, with directions to the county court of Osage county to proceed with the execution of its judgment.
DOYLE, J., concurs. ARMSTRONG, J., absent, and not participating.